The opinion of the court was delivered
Per Curiam.
The question is whether defendant Holster may lawfully hold simultaneously the offices of City Manager, Director of Public Works and City Engineer, within the City of Clifton. The trial court held he could, 87 N. J. Super. 329 (Law Div. 1965), and the Appellate Division affirmed, 91 N. J. Super. 4 (App. Div. 1966). We granted certification. 47 N. J. 420 (1966).
We agree with the correctness of those judgments, but believe the result should rest upon R. S. 40 :81-11 which provides with respect to the plan of government under which Clifton operates, that
“The municipal council shall appoint a municipal manager, an assessor, or where required by law a board of assessors, an auditor, a treasurer, a clerk, and an attorney. One person may be appointed to two or more such offices, except that the offices of municipal manager and auditor or assessor shall not be held by the same person. * * *”
*291The Legislature thus authorized the holding by the municipal manager of the other named statutory offices except the offices of auditor and assessor. In thus limiting the ban on dual officeholding by the municipal manager to the specific offices of auditor and assessor, the Legislature, we think it reasonable to infer, impliedly authorized additional officeholding by the manager with respect to other offices created by statute or municipal ordinance.
The judgment is therefore affirmed.
For affirmance — Chief Justice Wmettraub and Justices Jacobs, Erancis, Proctor, Hall, Schettieto and Haete-MAET — 7.
For reversal — None.